DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The office action is in response to Applicant’s Remarks filed 08/15/2021.
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s arguments and amendments. Regarding Applicant’s assertions over the prior art of the record in view of the amendments, Examiner deems Applicant’s arguments to be persuasive. The present claims amendments, as drafted, are deemed to be not obvious or anticipated by the prior art. See the “Allowable Subject Matter” section detailed above. Therefore, the 35 USC 103 rejection has been WITHDRAWN.

Allowable Subject Matter
Claims 1-4, 6-8, 10-11, 13-19, 21-23, 25-26, and 28-34 allowed.
The prior art of the record does not teach the combination of claim elements of claim 1 (similarly recited in claim 16), including: the amendments to the claims, in the context of the independent claim, which renders the claim combination not obvious. The prior art of the record does not disclose the combination of claim elements including generating a first and second signature vector approximating data points of a same sub-period having a same duration, a first and second set of instances aligning more closely to the first and second signature vector, respectively, the seasonal behaviors indicating higher seasonal highs for a season than the second type of seasonal behavior, comparing one or more other instances to the truncated first pattern and truncated second pattern, and consolidating computing resources due to the set of data points more closely aligning with the second, truncated signature vector.   The closest prior art of the record discloses: Ben-Simhon et al (US 20160210556 A1) identifying trends in a time series of data related to the capacity of computing resources, generating a first and second pattern representing seasonal data, identifying a first set of instances that more closely aligns to the first 李 (CN 106663224 B, original and translation provided in 892) discloses limiting the size of the parameter vectors used for the linear models, wherein the features are pruned and removed from the parameter vector. However, the reference fails to explicitly disclose a first signature 
The prior art of the record does not teach the combination of claim elements of claim 10 (similarly recited in claim 25), including: the amendments to the claims, in the context of the independent claim, which renders the claim combination not obvious. The prior art of the record does not disclose the combination of claim elements including generating a first signature vector for seasonally recurring time series data, splitting the first signature vector into a plurality of parts, clustering the instances into one or more clusters, identifying intra-cluster deviation exceeding a threshold, generating a second signature vector by removing the subset of data from the first signature vector, and responsive to the behavior of the computing resources deviating from the second signature vector, adjusting a configuration of computing resources. The closest prior art of the record discloses: Singla et al. (US 20160269431 A1) discloses generating a signature that approximates seasonally recurring data in a time series, clustering a plurality of instances into a number of clusters, responsive to identifying, the subset of one or more parts where the intra-cluster deviation exceeds the threshold, generating, by the system, a second signature by removing the subset of one or more parts from the first signature such that the second signature approximates data points that seasonally recur within a second portion of the season that is different than at least the first portion of the season, and adjusting the configuration of resources. However, Singla fails to explicitly disclose the signatures being a signature vector. Furthermore, the reference fails to explicitly disclose splitting, by the system, the signature into a plurality of parts, wherein each part corresponds to a different respective sub-period within the season. Noel et al. (US 20150040052 A1) discloses splitting the signature into a plurality of parts, where each part corresponds to a different respective sub-period within the season and monitoring operating characteristics to understand the performance of the computer. However, Noel fails to explicitly disclose the signatures being a signature vector. Furthermore, the reference fails to explicitly disclose generating, by the system, a second signature by removing the subset of one or more parts from the first signature such that the second signature approximates data points that 
The combination of the prior art of the record fails to render the claims obvious or anticipated. Therefore, the claim amendments, in the context of the independent claims, and when considered in view of the field of available prior art, are deemed not obvious. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chien et al (US 20170228661 A1) discloses grouping the time series data into different clusters based on similar public need output patterns over time
Jiao et al. (US 20190220298 A1) discloses determining utilization of one or more resource by respective ones of the multiple virtual machines and generating an aggregated vector sum of the resource utilizations for respective virtual machines
Mizuguchi et al. (US 20130006636 A1) discloses identifying a deviation by comparing one or both of the intra-cluster dispersion and the inter-cluster dispersion, wherein the system can delete a feature vector from the plurality of vectors in the cluster to raise the intra-cluster dispersion and lower the inter-cluster dispersion for a cluster for which it was determined that there was a deviation
Vasic et al. (US 20130185729 A1) discloses producing a workload signature that contains a vector of metrics describing the workload characteristics of a clone
Afify et al. (“A Semantic-based Software-as-a-Service (SaaS) Discovery and Selection System,” see 892) discloses clustering signature vectors and calculating a similarity between the cluster signature vector and a query using cosine similarity 
Cohen et al. (“Capturing, Indexing, Clustering, and Retrieving System History,” see 892) discloses producing a signature for a vector and clustering the signatures 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145. The examiner can normally be reached M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683